EXHIBIT Commentary for the Week Ended April 10, 2009 Weekly Performance Statistics 1 April 10, 2009 Weekly ROR MTD ROR YTD ROR Class A Units 0.14% -0.67% -5.55% Class B Units 0.15% -0.66% -5.74% S&P 500 Total Return Index 2 1.74% 7.46% -4.37% Lehman Long Government Index 2 -0.61% -2.50% -7.67% 1 Subject to independent verification 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Performance Analysis 3 3The charts above are compiled using unaudited ROR estimates.Data is subject to independent verification Sector Commentary Fixed Income Grant Park’s positions in the domestic and international fixed-income markets are predominantly long. The fixed-income markets accounted for the majority of the portfolio’s gains this week. A rally in Japanese government bonds was the primary driver of portfolio gains in the fixed-income markets. The Japanese government announced stimulus initiatives that will require them to issue less debt than originally anticipated, which reassured investors. Long positions in the short-term interest rate markets also resulted in profits.
